              Case 2:20-cv-05078-DMG-PD Document 24 Filed 09/11/20 Page 1 of 18 Page ID #:115



                                1   Jon A. Atabek, Esq. (SBN 269497)
                                    (jatabek@atabeklaw.com)
                                2   ATABEK & ASSOCIATES, P.C.
                                    16330 Bake Parkway
                                3   Irvine, CA 92618
                                    T: 213.394.5943
                                4
                                    Attorneys for Plaintiff
                                5   VELARO, INC.
                                6

                                7                        UNITED STATES DISTRICT COURT
                                8                       CENTRAL DISTRICT OF CALIFORNIA
                                9   VELARO, INC., a Maryland                  Case No. 2:20-cv-05078-DMG-PD
                                    corporation,
                               10
                                                                              COMPLAINT FOR DAMAGES,
                               11                Plaintiff,                   DECLARATORY, AND INJUNCTIVE
                                                                              RELIEF FOR:
   ATABEK & ASSOCIATES, P.C.




                               12
                                          v.                                  1.   BREACH OF CONTRACT;
                               13
        Attorneys at Law




                                                                              2.   ACCOUNT STATED;
                               14
                                    NATIONAL FLOOD SERVICES,                  3.   SERVICES RENDERED;
                                    LLC, a Delaware limited liability         4.   CONSTRUCTIVE FRAUD;
                               15   company; PEAK6 GROUP, LLC, a              5.   AIDING AND ABETTING
                               16
                                    Delaware limited liability company;            CONSTRUCTIVE FRAUD;
                                    and Does 1-10,                            6.   COPYRIGHT INFRINGEMENT
                               17
                                                                              7.   DECLARATORY RELIEF.
                               18                Defendants.
                                                                                       JURY DEMANDED
                               19

                               20

                               21

                               22

                               23

                               24

                               25

                               26         Plaintiff VELARO, INC. by and through its attorneys of record, respectfully
                               27   submits the following Complaint against Defendants NATIONAL FLOOD
                               28   SERVICES, LLC, PEAK6 GROUP, LLC, and Does 1 – 10, and alleges as follows:
                               30
                                                                FIRST AMENDED COMPLAINT
                               31                             (Case No.: 2:20-CV-05078-DMG-PD)
10234.1
                               32
                    Case 2:20-cv-05078-DMG-PD Document 24 Filed 09/11/20 Page 2 of 18 Page ID #:116



                              1                                    INTRODUCTION
                              2         1.     Defendant NATIONAL FLOOD SERVICES, LLC (“NFS”), through
                              3   its predecessor entity AON National Flood Services, Inc. (“AON NFS”), purchased
                              4   a license for live-chat and visitor monitoring software and services from Plaintiff
                              5   VELARO, INC. (“Plaintiff” or “Velaro”) pursuant to a written contract. The service
                              6   allows Velaro’s clients to monitor visitors to its website, live, and cause instant
                              7   message windows to pop open to chat with visitors in real time. The contract
                              8   included a three-year term, discount pricing for 30 (and later 35) users, and auto-
                              9   renewal terms. NFS, without Velaro’s knowledge, added at least 30 more users than
                             10   what they were paying for, and began to install and implement Velaro’s script and
                             11   services on the websites of NFS’s clients, in violation of the terms of their license.
                             12         2.     Defendant PEAK6 GROUP LLC (“Peak6”), through its predecessor
 ATABEK & ASSOCIATES, P.C.




                             13   entity Peak6 Investments, L.P. (“Peak6, LP”), later acquired NFS. Fully aware of
      Attorneys at Law




                             14   the auto-renewal terms, Peak6 allowed the contract to auto-renew, continued to use
                             15   the software, then repudiated the contract several months later through Peak6’s in-
                             16   house counsel. Peak6 took the position that the contract did not auto renew, and
                             17   refused to pay sums owed pursuant to the contract.
                             18         3.     During this time, Peak6 represented to Velaro that it wanted to work
                             19   out a “deal” regarding their repudiation. This turned out to be a ruse, designed to
                             20   buy time while NFS and Peak6 launched their “Trident” platform, and migrated 50
                             21   of its 65 users off Velaro’s live-chat system. Velaro believes NFS and Peak6 have
                             22   plagiarized portions of Velaro’s code and script, and incorporated it into Trident.
                             23   And even after launching Trident, NFS and Peak6 kept 15 of their agents on
                             24   Velaro’s system, while asserting their own license was expired.
                             25         4.     Eventually, Velaro terminated Peak6’s service. However, as of the
                             26   filing of this action, NFS and Peak6 had not removed Velaro’s JavaScript from
                             27   their website, or from the websites of their clients, in violation of and exceeding the
                             28   scope of their now terminated licenses, thereby infringing on Velaro’s copyrights.
                                                                             1
                             30
                                                            FIRST AMENDED COMPLAINT
                             31                           (Case No.: 2:20-CV-05078-DMG-PD)
10234.1
                             32
                    Case 2:20-cv-05078-DMG-PD Document 24 Filed 09/11/20 Page 3 of 18 Page ID #:117



                              1         5.     One way or another, NFS and/or Peak6 must pay Velaro for its use
                              2   (and misuse) of Velaro’s software services, either pursuant to the terms of the
                              3   written contracts, tort law, or copyright law. If the contract auto-renewed, they are
                              4   liable for contract damages for the auto-renewed term. If the contract did not auto-
                              5   renew, and NFS and Peak6 knowingly used the software without a license, then
                              6   NFS and Peak6 knowingly infringed on Velaro’s copyrights, and must pay full
                              7   price for their use and/or disgorge profits derived from its use. And, regardless,
                              8   NFS and/or Peak6 are legally liable to Velaro to pay for their other unauthorized
                              9   use of the software services, and for their other tortious acts.
                             10                                         PARTIES
                             11         6.     Plaintiff Velaro is a Maryland corporation with its principal place of
                             12   business in Los Angeles County, California.
 ATABEK & ASSOCIATES, P.C.




                             13         7.     Defendant NFS is a Delaware corporation. Plaintiff is informed and
      Attorneys at Law




                             14   believes NFS’s principal place of business is in Flathead County, Montana. NFS is
                             15   the successor to AON NFS, and the two are referred to interchangeably herein.
                             16         8.     Defendant Peak6 is a Delaware limited liability company, with its
                             17   principal place of business in the City of Chicago, Cook County, Illinois.
                             18         9.     Plaintiff does not know the true names of defendants DOES 1 through
                             19   10, inclusive, and therefore sues them by those fictitious names. Plaintiff is
                             20   informed and believes, and on the basis of that information and belief alleges, that
                             21   each of those defendants was in some manner intentionally and proximately
                             22   responsible for the events and happenings alleged in this Complaint and for
                             23   Plaintiff’s injuries and damages.
                             24         10.    Plaintiff is informed and believes, and based on this information and
                             25   belief alleges, that at all times mentioned in this Complaint, Defendants were the
                             26   agents and employees of their codefendants and/or co-conspirators, and in doing the
                             27   things alleged in this complaint were acting within the course and scope of such
                             28   agency, employment, and/or conspiracy.
                                                                              2
                             30
                                                            FIRST AMENDED COMPLAINT
                             31                           (Case No.: 2:20-CV-05078-DMG-PD)
10234.1
                             32
                    Case 2:20-cv-05078-DMG-PD Document 24 Filed 09/11/20 Page 4 of 18 Page ID #:118



                              1         11.    Hereafter, references to Defendants shall be deemed to include all
                              2   named Defendants, unless otherwise indicated.
                              3                             JURISDICTION AND VENUE
                              4         12.    This Court has subject matter jurisdiction over the claims brought
                              5   under federal law pursuant to 28 U.S.C. §§ 1331 and 1338, as well as diversity
                              6   jurisdiction pursuant to 28 U.S.C. § 1332. Through the same actions and omissions
                              7   that form the basis of Plaintiff’s federal claims, Defendants have also violated
                              8   Plaintiff’s rights under state law, over which this Court has supplemental
                              9   jurisdiction pursuant to 28 U.S.C. § 1367.
                             10         13.    This Court has personal jurisdiction over the claims brought herein,
                             11   because Defendants committed tortious acts that were purposefully directed to
                             12   Plaintiff, who Defendants knew to be located in California, and because the
 ATABEK & ASSOCIATES, P.C.




                             13   applicable contract between the parties has choice of law and forum selection
      Attorneys at Law




                             14   provisions designating California as the proper forum for this action.
                             15         14.    Venue over Plaintiff’s claims is proper in the Central District of
                             16   California because Plaintiff resides in the Central District of California within the
                             17   meaning of 28 U.S.C. § 1391, because the events, acts, and omissions giving rise to
                             18   Plaintiff’s claims occurred in the Central District of California, and because the
                             19   applicable contract between the parties at issue here selects the venue for any
                             20   dispute as Los Angeles, California.
                             21                       FACTS APPLICABLE TO ALL CLAIMS
                             22      A. Velaro’s Business Model
                             23         15.    Velaro’s live-chat and traffic monitoring services are data intensive
                             24   and require significant allocations of traffic/server space. Velaro offers significant
                             25   discounts to its clients when they commit to a certain number of users for a certain
                             26   number of years, because it, in turn, allows Velaro to obtain deep discounts on
                             27   things like online storage and bandwidth for the services from their own vendors by
                             28   committing to larger volumes and longer terms, and pass the savings on to its
                                                                             3
                             30
                                                           FIRST AMENDED COMPLAINT
                             31                          (Case No.: 2:20-CV-05078-DMG-PD)
10234.1
                             32
                    Case 2:20-cv-05078-DMG-PD Document 24 Filed 09/11/20 Page 5 of 18 Page ID #:119



                              1   clients. If clients purport to terminate early, Velaro is still stuck paying for the
                              2   infrastructure upgrades purchased on behalf of the client.
                              3         16.    Additionally, the customer service and consulting elements of Velaro’s
                              4   services require significant staffing commitments. Some of Velaro’s employees are
                              5   staffed by only one or two clients, to ensure their availability. Again, if Velaro’s
                              6   clients terminate early, Velaro is still stuck paying those personnel.
                              7         17.    Because of those long-term expenditures, Velaro does not permit its
                              8   clients to prorate a long-term contract at termination.
                              9      B. The Applicable Contracts
                             10         18.    On or about January 31, 2014, Plaintiff Velaro and Defendant NFS
                             11   executed that “Live Chat Agreement” with an effective date of January 31, 2014
                             12   (the “Agreement”). The Agreement sets forth agreed-upon discounted pricing based
 ATABEK & ASSOCIATES, P.C.




                             13   on the volume of user licenses and number of years purchased by NFS, for a price
      Attorneys at Law




                             14   of $97,151.40 for three years. The Agreement also states that one of the discounts,
                             15   in the amount of $64,789.20, was “In acceptance of the Velaro standard terms and
                             16   conditions and upon executing the agreement by 1/31/2014.” The Agreement also
                             17   references feedback services from Velaro included with the package, including
                             18   “Success Management” and “Customer Support” offered by Velaro. Additionally,
                             19   the Agreement states that the proposal “is valid through the date(s) stated in the
                             20   Pricing section,” that either party may terminate within thirty days of a failure to
                             21   cure a breach, that it becomes effective on the last signature date, and that NFS
                             22   “must provide 30 days written notice [of cancellation] before account renewal.”
                             23   Finally, the Agreement states that upon cancellation, NFS “will not be pro-rated . . .
                             24   any monies owed for remainder of the term of service.” While the Agreement does
                             25   reference “license fees,” it does not state the terms upon which any license is
                             26   granted to NFS, or expressly grant a license to Plaintiff’s copyrights. A true and
                             27   correct copy of the Agreement is attached hereto as Exhibit 1.
                             28   ///
                                                                              4
                             30
                                                            FIRST AMENDED COMPLAINT
                             31                           (Case No.: 2:20-CV-05078-DMG-PD)
10234.1
                             32
                    Case 2:20-cv-05078-DMG-PD Document 24 Filed 09/11/20 Page 6 of 18 Page ID #:120



                              1         19.    In addition to the Agreement, the first time a user of the license logs
                              2   in, and each time the terms and conditions are updated, Velaro requires that each
                              3   user for each of its clients (including NFS) review and check a box to state “I
                              4   ACCEPT” the terms of the “VELARO INCORPORATED ONLINE SOFTWARE
                              5   LICENSE AGREEMENT” (“License Agreement” or “Click Through Agreement”).
                              6   Section 1 of the most recent License Agreement that NFS has accepted expressly
                              7   grants the user a license for “one electronic copy of the . . . services accessed via a
                              8   web browser, and related documentation . . . . including without limitation
                              9   copyrights,” and is restricted to “internal use” only, and states NFS “may not . . .
                             10   sell or derive any profit from . . . distribution or installation” of copies of the
                             11   software. Section 2 of the License Agreement also forbids creation of derivative
                             12   works. Section 3 of the License Agreement expressly contemplates and
 ATABEK & ASSOCIATES, P.C.




                             13   incorporates any “separate negotiated signed contract connected to these terms”
      Attorneys at Law




                             14   executed by the parties, and again references auto-renewal absent termination “not
                             15   less than thirty (30) days prior written notice,” and that NFS will remove all of
                             16   Velaro’s HTML, Java, and web script from its applicable websites. Section 6
                             17   includes choice of law and forum selection clauses designating California. Section
                             18   9 of the License Agreement includes an integration clause that states that the
                             19   License Agreement is the “entire agreement between the parties with respect to the
                             20   use of the Software and supersedes all prior or contemporaneous understandings or
                             21   agreements, written or oral, regarding such subject matter.” A true and correct copy
                             22   of the most recent version of the License Agreement executed by NFS as of the
                             23   filing of this lawsuit is attached hereto as Exhibit 2.
                             24      C. Performance on the Contracts
                             25         20.    On or about January 31, 2014, Velaro transmitted its first invoice to
                             26   NFS, numbered 26448 (“Inv. 26448”), which set forth the entire amount due for the
                             27   first year of service, in the amount of $32,383.30, and explicitly references the
                             28   discounted rate based on the minimum number of 30 users, and NFS’s “36 month
                                                                               5
                             30
                                                            FIRST AMENDED COMPLAINT
                             31                           (Case No.: 2:20-CV-05078-DMG-PD)
10234.1
                             32
                    Case 2:20-cv-05078-DMG-PD Document 24 Filed 09/11/20 Page 7 of 18 Page ID #:121



                              1   term commitment.” A true and correct copy of the first invoice is attached hereto as
                              2   Exhibit 3.
                              3         21.    NFS timely paid Inv. 26448.
                              4         22.    Shortly thereafter, Velaro assisted NFS in integrating its live-chat
                              5   software into NFS’s website, and NFS started using the live-chat software.
                              6         23.    When NFS’s agents first logged onto the system, and each and every
                              7   time the License Agreement was updated, each of NFS’s agents checked the box to
                              8   accept the terms and conditions of the License Agreement at log-in.
                              9         24.    In May of 2014, NFS asked to upgrade their account to add five users.
                             10   NFS added those five users and billed NFS for the upgrade from June 1, 2014,
                             11   through the end of the year.
                             12         25.    At the end of the first year, on or about December 31, 2014, Velaro
 ATABEK & ASSOCIATES, P.C.




                             13   transmitted Invoice No. 27243 (“Inv. 27243”), reflecting that the number of users
      Attorneys at Law




                             14   had increased to 35, that $38,380.80 was due in one month, and again referencing
                             15   the discounted rate in exchange for a 36 month term commitment. A true and
                             16   correct copy of Inv. 27243 is attached hereto as Exhibit 4.
                             17         26.    NFS timely paid Inv. 27243.
                             18         27.    Sometime in or around the second year of service, NFS, without
                             19   Velaro’s knowledge or consent, began adding more users to Velaro’s system.
                             20         28.    NFS paid for years two and three of the Agreement.
                             21      D. The First Auto-Renewal
                             22         29.    Around the end of the third year, with auto-renewal coming up, NFS
                             23   prepaid service for the year 2017, delivering $38,380.80 to Velaro.
                             24         30.    Accordingly, on or about December 31, 2016, Velaro transmitted
                             25   Invoice No. 37857 (“Inv. 37857”), reflecting the agreed-upon 35 users and
                             26   $38,380.80 already paid for the next year, and again referencing the discounted rate
                             27   in exchange for a 36-month term commitment. A true and correct copy of Inv.
                             28   37857 is attached hereto as Exhibit 5.
                                                                             6
                             30
                                                           FIRST AMENDED COMPLAINT
                             31                          (Case No.: 2:20-CV-05078-DMG-PD)
10234.1
                             32
                    Case 2:20-cv-05078-DMG-PD Document 24 Filed 09/11/20 Page 8 of 18 Page ID #:122



                              1         31.    Velaro has recently discovered that during this time period, NFS
                              2   installed Velaro’s script in the websites of several of its own clients, allowing those
                              3   third parties access to and use of Velaro’s services, all without Velaro’s knowledge.
                              4         32.    Velaro also prepaid service for 2018.
                              5      E. Peak6 Acquires NFS
                              6         33.    Around the summer of 2018, Peak6 and its affiliates acquired NFS.
                              7         34.    Peak6 took an active role in the day-to-day management of NFS, with
                              8   Peak6 employees taking active roles in managing software licensing—including the
                              9   relationship between Velaro and NFS.
                             10         35.    By September, 2018, NFS had sixty users on the Velaro platform.
                             11         36.    NFS and Peak6 continued to add unauthorized users onto the platform
                             12   through November 27, 2018.
 ATABEK & ASSOCIATES, P.C.




                             13         37.    As January of 2019 approached, NFS pre-paid the upcoming year
      Attorneys at Law




                             14   again. This time, it was their third year of their second successive three-year term,
                             15   in the amount of $38,380.80.
                             16         38.    Accordingly, on or about January 31, 2019, Velaro transmitted Invoice
                             17   No. 5976 (“Inv. 5976”), reflecting the agreed-upon 35 users and $38,380.80 already
                             18   paid for the next year. Inv. 5976 also stated, “Please Note: Subscription cancelation
                             19   requires written notice 30 days prior to auto-renewal of subscription.” A true and
                             20   correct copy of Inv. 5976 is attached hereto as Exhibit 6.
                             21      F. The Second Auto-Renewal
                             22         39.    On February 6, 2019, NFS’s “product owner” David Warkins reached
                             23   out to Velaro, stating:
                             24         I am going through the process with our new owners to submit the
                             25         invoice for this year. Two questions back from them is about the
                                        current agreement in auto renewal. Is there any other terms that apply?
                             26         Nothing separate or master terms that this rolls up to? Also, we can
                             27         term the auto renewal next year with a new service agreement?
                             28         To which Velaro’s Rustin Grant replied:
                                                                             7
                             30
                                                              FIRST AMENDED COMPLAINT
                             31                             (Case No.: 2:20-CV-05078-DMG-PD)
10234.1
                             32
                    Case 2:20-cv-05078-DMG-PD Document 24 Filed 09/11/20 Page 9 of 18 Page ID #:123



                              1         I’ve attached a copy of your current contract. You are currently in the
                              2         3rd year of your agreement and your contract will auto-renew on
                                        12/31/19.
                              3
                                        Our online agreement is located here: https://app.velaro.com/account/terms.
                              4
                                        Where these terms differ, your attached agreement will supersede.
                              5
                                        I can put you in touch with an account manager if you would like to
                              6         consider a new service agreement.
                              7         40.    NFS did not follow up to renegotiate the Agreement or License
                              8   Agreement.
                              9         41.    Instead, on October 14, 2019, shortly before the contracts auto-
                             10   renewed, NFS stated “Peak6 would like to look at contracts fresh when they come
                             11   up for renewal rather than have them auto renew. Who do I need to contact at
                             12   Velaro to stop our current contract from auto renewing next year?”
 ATABEK & ASSOCIATES, P.C.




                             13         42.    Velaro responded by detailing the procedure, and discussing the pros
      Attorneys at Law




                             14   and cons of doing so, as well as some of the proposed terms and ideas that might be
                             15   incorporated into a new master agreement. Velaro finished by stating, “I’m here to
                             16   serve you and will do as you wish, so please let me know if minimally you would
                             17   like me to submit a cancellation.”
                             18         43.    NFS did not follow up or submit a cancellation. Accordingly, on
                             19   January 31, 2020, the Agreement auto-renewed for another three years.
                             20         44.    That same day, Velaro issued Invoice No. 70727 (“Inv. 70727”) in the
                             21   amount of $38,380.80 for the following twelve-month period, due in 30 days. A
                             22   true and correct copy of Inv. 70727 is attached hereto as Exhibit 7.
                             23      G. NFS/Peak6 Repudiate the Contract and Refuse to Pay
                             24         45.    Two weeks later, on or about February 14, 2020, Colleen Rozanski,
                             25   who held the title of “Director, Agent Development” with NFS, but who was an
                             26   employee of Peak6, reached out to Velaro to discuss renewal of the contracts.
                             27         46.    Over the next few weeks, Velaro made repeated efforts to set a call,
                             28   but NFS kept rescheduling.
                                                                            8
                             30
                                                           FIRST AMENDED COMPLAINT
                             31                          (Case No.: 2:20-CV-05078-DMG-PD)
10234.1
                             32
                Case 2:20-cv-05078-DMG-PD Document 24 Filed 09/11/20 Page 10 of 18 Page ID #:124



                              1         47.    In the meantime, in addition to the automatic invoice reminders Velaro
                              2   sent out, Velaro staff personally inquired regarding the unpaid Inv. 70727, but
                              3   received no response.
                              4         48.    On March 9, 2020, Velaro and NFS finally had a phone call to discuss
                              5   the contract. During this call, NFS stated that they wanted to downgrade their
                              6   package to 15 users without a three year commitment, but did not want to lose their
                              7   discounts. In response, Velaro checked NFS’s usage, then discovered and pointed
                              8   out that Velaro actually had 65 users set up—30 more than NFS was paying for.
                              9   Velaro ultimately offered to drop NFS down to 30 users without losing their
                             10   discounts, or give 15 users, but increase the term to 6 years. NFS refused. Velaro
                             11   ultimately pointed out that they had already invoiced NFS for the upcoming three
                             12   year term, but that they were still willing to negotiate as a courtesy. NFS left off the
 ATABEK & ASSOCIATES, P.C.




                             13   conversation by saying they had to speak internally.
      Attorneys at Law




                             14         49.    On March 19, 2020, Velaro staff followed up again regarding payment
                             15   on Inv. 70727, but received no response.
                             16         50.    On March 25, 2020, Velaro staff followed up yet again on Inv. 70727.
                             17         51.    Finally, on March 25, 2020, NFS responded by asking for pricing on a
                             18   one year term for fifteen users. NFS finished with “Our General Counsel had the
                             19   chance to review our contract and feels that we have some room to negotiate.”
                             20         52.    On March 30, 2020, Velaro responded by re-affirming and
                             21   memorializing their prior conversation, wherein Velaro pointed out that the contract
                             22   had already auto-renewed. Velaro also stated that a one year price for 15 users for
                             23   one year comes out to approximately the same as 30 users with a three year
                             24   commitment. Velaro again responded by asking about Inv. 70727.
                             25         53.    Starting March 30, 2020, and through April 10, 2020, NFS began
                             26   removing users from Velaro’s system, ultimately removing 55 users.
                             27         54.    On April 9, 2020, the parties spoke again by telephone. During that
                             28   call, NFS/Peak6 asserted they did not believe the Agreement had auto-renewed.
                                                                             9
                             30
                                                            FIRST AMENDED COMPLAINT
                             31                           (Case No.: 2:20-CV-05078-DMG-PD)
10234.1
                             32
                Case 2:20-cv-05078-DMG-PD Document 24 Filed 09/11/20 Page 11 of 18 Page ID #:125



                              1   Velaro stated their disagreement, and again followed up about Inv. 70727, which
                              2   was well-passed due.
                              3         55.    The matter was later elevated to Peak6’s COO, Danny Rosenthal.
                              4         56.    The communications devolved from there, with Mr. Rosenthal
                              5   asserting their belief that they did not have to pay anything for the software they
                              6   had been using for the past several months.
                              7         57.    Eventually, and pursuant to the notice and termination terms of the
                              8   Agreement, Velaro shut down its services to NFS.
                              9         58.    However, Velaro has recently discovered that NFS/Peak6 did not
                             10   immediately remove Velaro’s JavaScript from the websites of NFS or NFS’s third
                             11   party clients, and believes elements of Velaro’s software have been incorporated
                             12   into NFS/Peak6’s own Trident platform.
 ATABEK & ASSOCIATES, P.C.




                             13         59.    Velaro demanded that NFS/Peak6 remove its code/script from all of its
      Attorneys at Law




                             14   websites and the websites of third parties, as well as from the Trident platform.
                             15         60.    To date, NFS/Peak6 have not paid, and refuse to pay any portion of
                             16   Inv. 70727, or the amounts due and owing for years two and three for the third
                             17   renewed term.
                             18                              FIRST CLAIM FOR RELIEF
                             19                     (Breach of Contract by Plaintiff against NFS)
                             20         61.    Plaintiff re-alleges and incorporates by reference into this cause of
                             21   action each allegation set forth in each paragraph of this Complaint.
                             22         62.    The Agreement and License Agreement, together, constitute a valid
                             23   and enforceable contracts as between Velaro and NFS.
                             24         63.    Velaro performed all obligations owed by it to NFS, except those that
                             25   were not due or excused.
                             26         64. NFS breached its contract with Velaro by failing and refusing to pay
                             27   Inv. 70727, and any further sums due pursuant to the Agreement and License
                             28   Agreement.
                                                                            10
                             30
                                                           FIRST AMENDED COMPLAINT
                             31                          (Case No.: 2:20-CV-05078-DMG-PD)
10234.1
                             32
                Case 2:20-cv-05078-DMG-PD Document 24 Filed 09/11/20 Page 12 of 18 Page ID #:126



                              1         65.    NFS further breached its contract with Velaro by repudiating its terms
                              2   and unequivocally refusing to perform on it going forward.
                              3         66.    Velaro was damaged by NFS’s breach in the amount of $115,142.40,
                              4   representing the service fees owed under the contract for the three year term.
                              5                             SECOND CLAIM FOR RELIEF
                              6                         (Account Stated by Plaintiff against NFS)
                              7         67.    Plaintiff re-alleges and incorporates by reference into this cause of
                              8   action each allegation set forth in each paragraph of this Complaint.
                              9         68.    In the alternative, and at a minimum, NFS owes money to Velaro on
                             10   an account stated.
                             11         69.    NFS owed Velaro money from previous financial transactions arising
                             12   from the Agreement.
 ATABEK & ASSOCIATES, P.C.




                             13         70.    Inv. 70727 constituted a statement of the account accrued between
      Attorneys at Law




                             14   NFS and Velaro as of January 31, 2020.
                             15         71.    NFS, by their words and conduct, acquiesced to Inv. 70727, by failing
                             16   to challenge its correctness within a reasonable time.
                             17         72.    By their acquiescence, NFS promised to pay the amount stated on Inv.
                             18   70727.
                             19         73.    NFS has not paid the amount stated on Inv. 70727.
                             20         74.    In the alternative, and at a minimum, NFS owes Velaro $38,380.80
                             21   upon Inv. 70727.
                             22                              THIRD CLAIM FOR RELIEF
                             23                        (Services Rendered by Plaintiff against NFS)
                             24         75.    Plaintiff re-alleges and incorporates by reference into this cause of
                             25   action each allegation set forth in each of paragraphs 1 through 60 of this
                             26   Complaint.
                             27         76.    In the alternative, if the Agreement did not auto renew, NFS requested,
                             28   by its words and conduct, that Velaro perform services on behalf of NFS.
                                                                            11
                             30
                                                             FIRST AMENDED COMPLAINT
                             31                            (Case No.: 2:20-CV-05078-DMG-PD)
10234.1
                             32
                Case 2:20-cv-05078-DMG-PD Document 24 Filed 09/11/20 Page 13 of 18 Page ID #:127



                              1          77.    Velaro has not been paid for the services;
                              2          78.    The reasonable value of the services prior to shut-off of those services
                              3   is at least $58,490.25.
                              4                                FOURTH CLAIM FOR RELIEF
                              5                      (Constructive Fraud by Plaintiff against NFS)
                              6          79.    Plaintiff re-alleges and incorporates by reference into this cause of
                              7   action each allegation set forth in each of paragraphs 1 through 60 of this
                              8   Complaint.
                              9          80.    Pursuant to the License Agreement, a confidential relationship existed
                             10   as between Velaro and NFS.
                             11          81.    The confidential relationship between Velaro and NFS prohibited NFS
                             12   from using, sharing, or distributing Velaro’s software, script, and other intellectual
 ATABEK & ASSOCIATES, P.C.




                             13   property with third parties, or appropriating that intellectual property for NFS’s
      Attorneys at Law




                             14   own use.
                             15          82.    Velaro is informed and believes, and thereon alleges NFS breached its
                             16   duty to Velaro by transmitting Velaro’s software, script, and intellectual property to
                             17   third parties, and by incorporating it into the Trident system.
                             18          83.    Velaro is informed and believes, and thereon alleges that starting in
                             19   early 2019, NFS acted with the intent to deceive Velaro, giving the impression that
                             20   intended to keep moving forward with the Agreement, while secretly planning to
                             21   migrate off of Velaro’s system onto an in-house system they were developing.
                             22          84.    Velaro relied on NFS’s putative continued good faith performance, to
                             23   Velaro’s detriment, in an amount subject to proof at trial. Specifically, Velaro
                             24   allowed its own infrastructure contracts to renew, and allowed NFS to continue to
                             25   use its software, script, and intellectual property, rather than terminating service.
                             26          85.    NFS’s actions were fraudulent, malicious, and oppressive, entitling
                             27   Velaro to exemplary damages pursuant to Cal. Civ. Code § 3294, in an amount
                             28   subject to proof at trial.
                                                                             12
                             30
                                                              FIRST AMENDED COMPLAINT
                             31                             (Case No.: 2:20-CV-05078-DMG-PD)
10234.1
                             32
                Case 2:20-cv-05078-DMG-PD Document 24 Filed 09/11/20 Page 14 of 18 Page ID #:128



                              1                                FIFTH CLAIM FOR RELIEF
                              2     (Aiding and Abetting CONSTRUCTIVE Fraud by Plaintiff against Peak6,
                              3                                   LLC and Peak6, LP)
                              4          86.    Plaintiff re-alleges and incorporates by reference into this cause of
                              5   action each allegation set forth in each of paragraphs 1 through 60 and 71 through
                              6   77 of this Complaint.
                              7          87.    Velaro is informed and believes that starting in early 2019, Peak6
                              8   conspired with NFS to dupe Velaro into extending its services while NFS migrated
                              9   to a new system, and actively facilitated the same.
                             10          88.    In fact, it was often Peak6’s management and in-house counsel who
                             11   provided cover to NFS, while “negotiating” with Velaro, all in an attempt to delay
                             12   shut down of Velaro’s services.
 ATABEK & ASSOCIATES, P.C.




                             13          89.    Peak6’s actions were a substantial factor in causing the
      Attorneys at Law




                             14   aforementioned harm to Velaro.
                             15          90.    Peak6’s actions were fraudulent, malicious, and oppressive, entitling
                             16   Velaro to exemplary damages pursuant to Cal. Civ. Code § 3294, in an amount
                             17   subject to proof at trial.
                             18                                SIXTH CLAIM FOR RELIEF
                             19   (Copyright Infringement by Plaintiff against NFS, Peak6, LP and Peak6, LLC)
                             20          91.    Plaintiff re-alleges and incorporates by reference into this cause of
                             21   action each allegation set forth in paragraphs 1 through 60 of this Complaint.
                             22          92.    Velaro owns the copyrights in the code and script that makes up its
                             23   software services (the “Copyrights”).
                             24          93.    The Copyrights are registered with the United States Copyright office
                             25   as “Velaro Livechat v20.5.15,” Registration Number TX 8-871-526.
                             26          94.    In the alternative, to the extent the Agreement did not auto-renew (as
                             27   argued by NFS and Peak6), NFS copied and used the Copyrights without a license
                             28   to do so, thereby infringing on Velaro’s copyrights.
                                                                             13
                             30
                                                             FIRST AMENDED COMPLAINT
                             31                            (Case No.: 2:20-CV-05078-DMG-PD)
10234.1
                             32
                Case 2:20-cv-05078-DMG-PD Document 24 Filed 09/11/20 Page 15 of 18 Page ID #:129



                              1          95.   Additionally, NFS distributed or installed Velaro’s software and script
                              2   on the websites or systems of third parties, thereby exceeding the scope of any
                              3   license they were granted, again infringing on Velaro’s Copyrights.
                              4          96.   The use of the software and script by those third parties also infringes
                              5   on the Copyrights.
                              6          97.   Velaro is informed and believes NFS directly benefitted financially
                              7   from those third parties’ use of the software and script, and that NFS had a right
                              8   and ability to supervise or control those parties infringing activity.
                              9          98.   Additionally, Velaro is informed and believes NFS knew of the
                             10   infringing activity of those third parties, and intentionally induced and/or
                             11   contributed to that activity, going so far as to facilitate it by helping those third
                             12   parties install and use that software and script.
 ATABEK & ASSOCIATES, P.C.




                             13          99.   Velaro is informed and believes agents of Peak6 not only knew of
      Attorneys at Law




                             14   NFS’s use of the software and script covered by the Copyrights, but advised,
                             15   encouraged, and directed NFS to continue using the intellectual property, even after
                             16   Peak6 took the position that the Agreement had expired and that no license
                             17   agreement was in place.
                             18          100. Accordingly, Peak6 intentionally induced and/or materially
                             19   contributed to NFS’s infringing activity.
                             20          101. Additionally, Peak6 benefitted financially from NFS’s infringing
                             21   activity.
                             22          102. Peak6 had the right and ability to supervise and control NFS’s
                             23   infringing activity.
                             24          103. Peak6 failed to exercise its right to stop NFS’s infringing activity.
                             25          104. Additionally, Velaro is informed and believes NFS and Peak6
                             26   conspired to, and did in fact copy and incorporate code from Velaro’s copyrighted
                             27   software and script into NFS’s new Trinity system, creating an unauthorized
                             28   derivative work from the Copyrights.
                                                                              14
                             30
                                                            FIRST AMENDED COMPLAINT
                             31                           (Case No.: 2:20-CV-05078-DMG-PD)
10234.1
                             32
                Case 2:20-cv-05078-DMG-PD Document 24 Filed 09/11/20 Page 16 of 18 Page ID #:130



                              1         105. NFS and Peak6’s infringement on the Copyrights harmed Velaro.
                              2         106. NFS and Peak6profited from infringing on the Copyrights.
                              3         107. NFS and Peak6’s infringement on the Copyrights was knowing,
                              4   willful, and intentional.
                              5         108. Velaro is entitled to either its actual damages, disgorgement of profits,
                              6   or statutory damages from NFS and Peak6, and will elect its remedy at the
                              7   appropriate time.
                              8                               SEVENTH CLAIM FOR RELIEF
                              9                (Declaratory Relief by Plaintiff against all Defendants)
                             10         109. Plaintiff re-alleges and incorporates by reference into this cause of
                             11   action each allegation set forth in each paragraph of this Complaint.
                             12         110. An actual controversy has arisen and now exists between Plaintiff and
 ATABEK & ASSOCIATES, P.C.




                             13   Defendants concerning their respective rights and obligations under the Agreement,
      Attorneys at Law




                             14   Licensing Agreement, and the Copyrights.
                             15         111. Plaintiff desires a judicial determination of the parties respective rights
                             16   under the Agreement, Licensing Agreement, and the Copyrights.
                             17         112. Plaintiff also desires a judicial determination that the Agreement did
                             18   auto-renew for an additional three year term from January 31, 2020, through
                             19   January 30, 2023.
                             20         113. Alternatively, if the Court finds that the Agreement did not auto-
                             21   renew, Plaintiff desires a judicial determination that Defendants’ use of Plaintiff’s
                             22   copyrighted material after January 31, 2020, infringed on Plaintiff’s copyrights.
                             23         114. Such a declaration is necessary and appropriate at this time so Plaintiff
                             24   may ascertain its rights and obligations regarding past profits derived from the
                             25   Copyrights, as well as future licensing and use of the Copyrights.
                             26   ///
                             27   ///
                             28   ///
                                                                            15
                             30
                                                            FIRST AMENDED COMPLAINT
                             31                           (Case No.: 2:20-CV-05078-DMG-PD)
10234.1
                             32
                Case 2:20-cv-05078-DMG-PD Document 24 Filed 09/11/20 Page 17 of 18 Page ID #:131



                              1                                  PRAYER FOR RELIEF
                              2   WHEREFORE, Plaintiff prays for judgment against Defendants, and each of them,
                              3   as follows:
                              4            1. For general damages in an amount according to proof at trial;
                              5            2. For special damages in an amount according to proof at trial;
                              6            3. For the reasonable value of the services provided to NFS by Velaro;
                              7            4. For Statutory Damages pursuant to 17 U.S.C. § 504;
                              8            5. For exemplary damages pursuant to Civil Code § 3294 in an amount
                              9                 according to proof at trial;
                             10            6. For imposition of a constructive trust on Defendants, and DOES 1-10;
                             11            7. For reasonable attorney’s fees pursuant to 17 U.S.C. § 505;
                             12            8. For an injunction prohibiting Defendants’ use of the Copyrights, and
 ATABEK & ASSOCIATES, P.C.




                             13                 directing Defendants to remove all traces of the software and script
      Attorneys at Law




                             14                 from their systems;
                             15            9. For costs of suit incurred herein; and
                             16            10.For any other and further relief as the Court deems just and proper.
                             17

                             18   Dated: September 11, 2020                          ATABEK & ASSOCIATES, P.C.
                             19

                             20                                                By:   /s/ Jon A. Atabek
                                                                                     JON A. ATABEK
                             21
                                                                                     Attorneys for Plaintiff
                             22                                                      VELARO, INC.
                             23

                             24

                             25

                             26
                             27

                             28
                                                                                16
                             30
                                                            FIRST AMENDED COMPLAINT
                             31                           (Case No.: 2:20-CV-05078-DMG-PD)
10234.1
                             32
                Case 2:20-cv-05078-DMG-PD Document 24 Filed 09/11/20 Page 18 of 18 Page ID #:132



                              1                                   JURY DEMAND
                              2   TO THE COURT, PARTIES, AND THEIR ATTORNEYS OF RECORD:
                              3         PLEASE TAKE NOTICE that Plaintiff requests a trial by jury on all
                              4   matters triable to a jury.
                              5   Dated: September 11, 2020                   ATABEK & ASSOCIATES, P.C.
                              6

                              7                                        By:    /s/ Jon A. Atabek
                                                                              JON A. ATABEK
                              8
                                                                              Attorneys for Plaintiff
                              9                                               VELARO, INC.
                             10

                             11

                             12
 ATABEK & ASSOCIATES, P.C.




                             13
      Attorneys at Law




                             14

                             15

                             16

                             17

                             18

                             19

                             20

                             21

                             22

                             23

                             24

                             25

                             26
                             27

                             28
                                                                         17
                             30
                                                            FIRST AMENDED COMPLAINT
                             31                           (Case No.: 2:20-CV-05078-DMG-PD)
10234.1
                             32
